DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kaifu [PG. Pub. No.: US 2020/0003597 A1].
The applied reference has a common Inventor and Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a 
With regards to claims 1 & 9, Kaifu discloses an air flow rate measuring device (100, air flow rate measuring device, Fig. 3, ¶0033) configured to measure an air flow rate based on an output signal of a sensing unit (10, sensing unit, Fig. 1, ¶0036), which is placed in an environment where air flows (ABSTRACT), and to output the air flow rate to an electronic device (200, ECU, Fig. 3, ¶0062), the air flow rate measuring device (100) comprising: a flow rate acquisition unit configured to acquire the air flow rate based on the output signal (an acquisition unit configured to acquire an output value, ¶0030); a correction information acquisition unit configured to acquire pulsation correction information for correcting a pulsation error (a pulsation error correction unit configured to correct an air flow rate by using at least one item of the uneven flow information and the output value such that the pulsation error in the air flow rate, ¶0030), which is an error of the air flow rate caused by pulsation of air (¶0031), based on the air flow rate acquired by the flow rate acquisition unit (¶0030); and an output unit configured to output the pulsation correction information in addition to the air flow rate to the electronic device (23, post-correction output unit outputs an electrical signal indicating the air flow rate which is corrected by the 22a, a pulsation error correction unit, Fig. 2, ¶0062). 
With regards to claim 2, Kaifu discloses the correction information acquisition unit is configured to acquire a pulsation rate or a pulsation amplitude in a pulsation waveform of air as an argument for computing a correction value (¶0028), which is used for correcting the pulsation error, based on the output signal to acquire the pulsation correction information (27, pulsation state calculation unit corresponds to a state acquisition unit, ¶0114). 
With regards to claim 3, Kaifu discloses the correction information acquisition unit is configured to further acquire a pulsation frequency of the pulsation waveform in air as the argument for computing the correction value, which is used for correcting the pulsation error, based on the output signal to acquire the pulsation correction information (a pulsation error correction map to acquire a correction coefficient for correcting the pulsation error from the pulsation amplitude ratio and the pulsation frequency, ¶0028). 
With regards to claim 4, Kaifu discloses the correction information acquisition unit is configured to further acquire an average flow rate of the air flow rate as the argument for computing the correction value, which is used for correcting the pulsation error, based on the output signal to acquire the pulsation correction information (the pre-correction input unit 21 may calculate an average value, which is acquired by averaging sampling values in one cycle, that is, may calculate an average, ¶0057). 
With regards to claim 5, Kaifu discloses the correction information acquisition unit is configured to acquire the correction value by using the argument as the pulsation correction information, and the output unit is configured to output the correction value as the pulsation correction information to the electronic device (¶0059). 
With regards to claim 6, Kaifu discloses the output unit is configured to output the argument as the pulsation correction information to the electronic device (¶0139). 
With regards to claim 7, Kaifu discloses an average computation unit (20a, processing unit) configured to compute an average value of pulsation periods (amplitudes) of the air flow rate acquired by the flow rate acquisition unit, wherein the output unit is configured to output the average value computed by the average computation unit as the air flow rate (¶0131). 
With regards to claim 8, Kaifu discloses the electronic device, wherein the electronic device includes a pulsation error correction unit configured to acquire the air flow rate and the pulsation correction information output from the air flow rate measuring device (the processing unit 20a corrects the pulsation error characteristic caused by the even flow by using the uneven flow information 24 relevant to the even flow state) and to correct the air flow rate based on the pulsation correction information (the processing unit 20a corrects the air flow rate, in which the pulsation error Err has occurred, ¶0049-0054). 
With regards to Method claim 10, the method claim is thus met by the operation thereof Kaifu as cited above in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCIS C GRAY/           Primary Examiner, Art Unit 2852